Table of Contents AGREEMENT AND PLAN OF REORGANIZATION AGREEMENT AND PLAN OF REORGANIZATION (“Agreement”) dated November 2, 2007 between First Guaranty Bancshares, Inc. (“First Guaranty”) and First Community Holding Company (“Seller”).This Agreement is made with reference to the following facts and objectives: RECITALS A.First Guaranty is a Louisiana corporation that owns all the issued and outstanding shares of stock of First Guaranty Bank, Hammond, Louisiana (“First Guaranty Bank”). B.Seller is a Louisiana corporation that owns all the issued and outstanding shares of stock of First Community Bank, Hammond, Louisiana (“First Community Bank”). C.This Agreement provides for First Guaranty’s acquisition of Seller by means of a merger of First Guaranty Acquisition Corporation, a corporation that is to be a wholly-owned subsidiary of First Guaranty (the “Interim Corporation”), organized under the Louisiana Business Corporation Law (the “LBCL”) for the sole purpose of facilitating the proposed acquisition, with and into the Seller (the “Merger”).As a result of the Merger, all the issued and outstanding shares of common stock, par value $1.25 a share, and all outstanding options to purchase such shares, of Seller, will be converted into the right to receive cash and First Guaranty will be the sole shareholder of the Seller, all as provided in this Agreement. D.Immediately following the effectiveness of the Interim Merger, Seller will be merged with and into First Guaranty (the “Holding Company Merger”), Seller’s separate existence will cease, and First Community Bank will be a wholly owned subsidiary of First Guaranty. E.Immediately following the effectiveness of the Holding Company Merger, First Community Bank will be merged with and into First Guaranty Bank (“Bank Merger”), its separate existence will cease, and First Guaranty Bank will be the surviving entity. D.This Agreement and the transactions contemplated by it have been duly authorized and approved by the boards of directors of First Guaranty, First Guaranty Bank, Seller, and First Community Bank. The parties accordingly agree as follows: ARTICLE 1 MERGER AND CLOSING 1.1Merger.Subject to Article 5, at the Effective Time as defined below, the Interim Corporation will merge into Seller pursuant to the Agreement and Plan of Merger, attached as Exhibit A (the “Merger Agreement”). 1.2The Closing.The closing of the Merger (the “Closing”) will occur in First Guaranty’s offices at 10:00 a.m., local time, on a date (the “Closing Date”) that is the first business day on or after the fifth business day after the conditions in Section5.1(a) are satisfied, or some other mutually agreeable date.If all conditions in ARTICLE 5 are satisfied or waived, the parties will take such actions at the Closing as are required to effect the Merger and the Bank Merger (the “Mergers”). 1 Table of Contents 1.3Effective Date and Time.The Merger Agreement will be filed with the Secretary of State of Louisiana before or concurrently with the Closing, and the Merger will be effective on the date (the “Effective Date”) and at the time (the “Effective Time”) specified in the filing, provided that the parties shall endeavor to cause the Merger to become effective on the Closing Date. 1.4Effects of the Merger.The Merger shall have the effects provided by this Agreement and the Merger Agreement and the effects provided by Section 115 of the LBCL. ARTICLE 2 CONVERSION OF STOCK OF SELLER 2.1Conversion.Except for shares as to which dissenters’ rights have been perfected and not withdrawn or otherwise forfeited under the LBCL (“Dissenter’s Shares”), on the Effective Date (i)each outstanding share of Seller common stock (“Seller Stock”) shall be converted into the right to receive cash in the amount of $34.06 and (ii)each outstanding option to purchase shares of Seller Stock (an “Option”) shall be converted into the right to receive cash in the amount of $26.06 per option share (the “Merger Consideration”). 2.2Dissenting Shareholders.Notwithstanding anything in the Agreement to the contrary, shareholders of Seller who comply with the procedural requirements of Section 131 of the LBCL will be entitled to receive payment of the fair cash value of their Dissenter’s Shares in lieu of the right to receive cash in the amount of $34.06 if the Merger is effected upon approval of less than 80 percent of the total voting power of Seller; provided however, that if a shareholder of Seller fails to perfect, withdraws or otherwise loses his right to dissent with respect to the Merger pursuant to the applicable provisions of the LBCL, his shares of Seller Stock shall be converted into and represent only the right to receive the right to receive cash in the amount of $34.06. 2.3Appointment of Paying Agent; Delivery of Consideration; Exchange of Certificates.Before the Closing, First Guaranty shall appoint Hancock Bank or another entity reasonably acceptable to Seller (the “Paying Agent”) to receive the Merger Consideration (as defined in Section2.1) from First Guaranty at or before the Closing and to disburse the Merger Consideration to shareholders of Seller and to holders of Options (“Optionees”) upon the instructions of First Guaranty and otherwise as contemplated by a Paying Agency Agreement substantially in the form attached as Exhibit B or in such other form as the parties may approve (the “Paying Agency Agreement”).On or beforethe Effective Date, First Guaranty shall transmit to each holder of a certificate representing shares of Seller Stock (a “Certificate”) and to each of the Optionees, addressed to the most current address of such shareholders or Optionee according to the records of Seller, a letter of transmittal for use in exchanging such holder’s Certificates or such Optionees’ Options for such holder’s share of the Merger Consideration (the “Transmittal Letter”).Promptly and in no event later than the later of the Effective Date or three business days following receipt of Certificates and a properly executed letter of transmittal by First Guaranty from a shareholder of Seller or an Optionee, First Guaranty shall cause the Paying Agent to deliver to the shareholder or Optionee the portion of the Merger Consideration to which such shareholder or Optionee is entitled under this Agreement upon surrender of the Certificate for shares with respect to which Merger Consideration is payable and a duly executed Transmittal Letter.If any record shareholder of Seller is unable to locate any Certificate evidencing the Seller Stock, such shareholder shall submit to First Guaranty an affidavit of lost certificate and indemnification agreement in form reasonably acceptable to First Guaranty and, if reasonably required by First Guaranty, a surety bond in an amount equal to the amount to be delivered to such shareholder, in exchange for such Certificate. 2 Table of Contents 2.4Closing Deliveries.At the Closing, each party shall deliver such certificates and assignments as are required by this Agreement or are reasonably requested by the other party.In addition, First Guaranty shall provide Seller with evidence satisfactory to Seller that First Guaranty has delivered to the Exchange Agent an amount, in immediately available funds, equal to the Merger Consideration. ARTICLE 3 REPRESENTATIONS AND WARRANTIES 3.1Mutual Representations and Warranties.Each party represents and warrants to the other that: (a)Organization; Qualification.It is a business corporation duly organized and validly existing under the LBCL, a bank holding company within the meaning of the Bank Holding Company Act, has all requisite corporate power and authority to own and lease its property and to carry on its business as currently being conducted and is qualified and in good standing wherever the failure to so qualify would have a Material Adverse Effect as defined below. (b)Corporate Authorization; No Conflicts.Subject to any required shareholder approval, all acts required for the due and valid authorization, execution, delivery and performance of this Agreement and consummation of the Mergers have been validly taken.Subject to required shareholder and regulatory approvals, this Agreement is its binding obligation, enforceable in accordance with its terms, except to the extent limited by bankruptcy and other similar laws and court decisions affecting the enforcement of creditors’ rights generally and by general equitable principles.Neither the execution, delivery or performance of this Agreement nor the consummation of the Mergers will (I)violate, conflict with, or breach any provisions of, (ii)constitute, or with notice or lapse of time or both would constitute, a default under, (iii)result in the termination of or accelerate the performance required by, or (iv) result in the creation of any encumbrance upon any of its material assets under, its or its subsidiaries (“Subsidiaries”) articles of incorporation, by-laws or any material instrument to or by which it or its Subsidiaries or any material portion of its or its Subsidiaries' assets is bound; or violate any order, writ, injunction, decree, statute, rule or regulation of any governmental body (“Law”) applicable to it or its Subsidiaries or any material portion of its or its Subsidiaries' assets. 3 Table of Contents (c)Brokers or Finders Fees.No person is entitled to any commission, brokers, finders or financial advisory fee from Seller or First Community Bank in connection with the Mergers, except for fees payable to National Capital Corporation pursuant to an engagement letter dated December 1, 2006, a copy of which has been delivered to First Guaranty. (d)Accuracy of Statements. Nothing herein or in any information furnished or to be furnished by it pursuant hereto, contains or will contain, as of the date hereof, the date of the Proxy Statement (defined in Section 4.2) and the Closing Date, when taken together, an untrue statement of a material fact or an omission of a material fact necessary to make the statements contained therein, in light of the circumstances in which made, not misleading. 3.2Additional Seller Representations and Warranties.Seller represents and warrants to First Guaranty that except as set forth in the Confidential Exceptions Schedule previously delivered to First Guaranty (the “Confidential Exceptions Schedule”): (a)Capital Stock; Other Interests.Its authorized capital stock consists of (i)2,000,000 shares of common stock, par value $1.25 per share, of which 548,325 shares are issued and outstanding and no shares are held in its treasury, and (ii)100,000 shares of preferred stock, par value $8 per share, no shares of which are issued and outstanding or held in its treasury.There are issued and outstanding options to purchase up to 12,500 shares of its common stock at an exercise price of $8 per share.All outstanding shares of Seller and of the capital stock of First Community Bank have been duly authorized and are validly issued, fully paid and non-assessable, except to the extent that such shares may be deemed assessable under Section 262 of the Louisiana Banking Law.Except as disclosed in the Confidential Exceptions Schedule, or this paragraph, there are no stock options or other rights (including conversion rights) outstanding to acquire, or any obligation to issue, sell or deliver any of such rights or any shares of its or First Community Bank’s capital stock.Except as disclosed in the Confidential Exceptions Schedule, neither it nor First Community Bank has any equity or voting interest exceeding 1% in any entity other than its interest in First Community Bank, of which it directly or indirectly owns all of the shares outstanding, free and clear of any liens, equities, encumbrances or rights or claims of others whatsoever. (b)Financial Statements and Reports.It has delivered to First Guaranty (i)its balance sheets as of December 31, 2005 and 2006, and as of June 30, 2007, and the related statements of income, shareholders’ equity and changes in financial position (“Operating Statements”) for the respective years and the three and six months ended June 30, 2007, the related notes thereto, and the report of its independent public accountants with respect thereto in the case of annual financial statements (collectively, the “Financial Statements”), (ii)all call reports made by First Community Bank to any regulatory agency and all reports made by it to the Federal Reserve Board since, and to the extent permitted by law all examination reports with respect to it or First Community Bank or made by any regulatory authority since, December 31, 2001, and (iii) its reports or proxy statements sent to shareholders in 2002 and thereafter.The Financial Statements have been and the financial statements delivered pursuant to Section4.7 will be prepared in conformity with generally accepted accounting principles (“GAAP”) applied consistently with prior periods, and presentand will present fairly, in conformity with GAAP, its results of operations for the respective periods covered thereby, and its financial condition as of the respective dates thereof.All reports referred to in clause (ii), above, have been filed on the appropriate form and prepared in all material respects in accordance with the requirements of the regulating agency.It and First Community Bank do not have, nor are any of their assets subject to, any material liability or obligation of any kind, whether absolute, accrued, contingent, known, unknown, matured or unmatured, that is not reflected and adequately reserved against in the latest balance sheet forming part of the Financial Statements (the “Latest Balance Sheet”) other than deposit liabilities, unfunded letters of credit and loan commitments in the ordinary course of business consistent with past practices incurred since June 30, 2007. 4 Table of Contents (c)Loan and Investment Portfolios.All loans, discounts and financing leases in which it or First Community Bank is lessor (“Credits”) reflected on the Latest Balance Sheet (i)were, at the time and under the circumstances made, made for adequate consideration in the ordinary course of business, (ii)are evidenced by instruments that are true and genuine and (iii)if secured, have been secured by valid perfected security interests.Accurate lists of all such Credits and of its and First Community Bank’s investment portfolio as of the Latest Balance Sheet date have been delivered to First Guaranty. (d)Loss Reserves.Each allowance for losses on Credits and other real estate owned reflected on the Latest Balance Sheet is adequate in accordance with applicable regulatory guidelines and GAAP in all material respects, and there are no circumstances reasonably likely to require in accordance with such guidelines or GAAP a future material increase in any provisions for such losses or a material decrease in any of such allowances.Each such allowance after the Latest Balance Sheet date will be adequate in accordance with such guidelines GAAP in all material respects. (e)Absence of Certain Changes or Events.Since the Latest Balance Sheet date, there has been no circumstance that has had, or can reasonably be anticipated to have, a Material Adverse Effect, defined below.It and First Community Bank have not, since the Latest Balance Sheet date, nor will have, without the consent of First Guaranty’s chief executive officer or his designee, from the date hereof through the Closing Date: (i)except in the ordinary course of business, (A)borrowed or loaned any money or pledged any of its credit, (B)mortgaged or otherwise subjected any asset to any encumbrance or liability, (C)transferred any of its assets in excess of $100,000 in the aggregate, or (D)incurred any material liability or obligation of any kind whatsoever, whether accrued, contingent, known, unknown, matured or unmatured; (ii)experienced any material change in asset concentrations as to customers or industries or in the nature and source of its liabilities or in the mix of interest-bearing and non-interest bearing deposits; 5 Table of Contents (iii)had knowledge or reason to believe that any material labor unrest exists among, or that anyone has attempted to organize, any of its employees; or that any customer having deposits in excess of $200,000 or loans in excess of $500,000 has terminated or intends to terminate such customer’s relationship with it; (iv)failed to operate its business in the ordinary course consistent with past practices, to preserve its business organization substantially intact or to preserve the goodwill of its customers and others with whom it has material business relations; (v)incurred or suffered any material loss not adequately reserved against on the Latest Balance Sheet or waived any material right; (vi)other than in the ordinary course of business consistent with past practices, canceled any material debt owed to it or any of its material claims, or paid any of its noncurrent obligations or liabilities; (vii)made any capital expenditure in excess of $50,000, or opened or renovated any ATM or branch office; (viii)except for (i)the payment of retention bonuses to certain officers of First Community Bank (the “Retention Bonuses”) and annual bonuses to officers and employees of First Community Bank, which are being accrued on the books of First Community Bank (the “Annual Bonuses”), each of which is described in the Confidential Exceptions Schedule, (ii)annual increases in the salary of First Community Bank employees in the ordinary course consistent with past practices and (iii)accruals and payment obligations of First Community Bank pursuant to its deferred compensation agreement described in the Confidential Exceptions Schedule (the “SERP”) paid or agreed to pay any money to any of its present or former directors, officers or employees except pursuant to current pay schedules, or increased the compensation (including salaries, fees, bonuses, profit sharing, incentive, pension, retirement or other similar payments) of any such person except as otherwise required by law or in the ordinary operation of employee benefit plans covered by ERISA; (ix)changed any accounting practice used in preparing the Financial Statements except as required by GAAP; (x)made any Credit which has not been (A)at the time and under the circumstances made, made for adequate consideration in the ordinary course of business, (B)evidenced by instruments that are true and genuine and (C)fully reserved against in an amount sufficient to provide for all net charge-offs reasonably anticipated in the ordinary course; or (xi)made any commitment to do any of the foregoing. (f)Taxes.Each of it and First Community Bank has timely filed all required tax returns, tax information returns and reports required to be filed, paid all taxes, interest payments and penalties that were due properly withheld or collected and paid over nay such amounts to the appropriate governmental authority, made (and will make) adequate provision for payment of all taxes accruable for all periods ending on or before the Closing Date (other than those being contested in good faith that have been disclosed to First Guaranty in the Confidential Exceptions Schedule), and are not delinquent in the payment of any material amount of tax or governmental charge of any nature.No audit, examination or investigation is currently being conducted or threatened, and no material unpaid tax deficiencies or additional liabilities have been proposed, by any taxing authority; and no agreements for extension of time for the assessment of any tax have been made by or on behalf of it or First Community Bank. 6 Table of Contents (g)Assets. (i)Except with respect to assets disposed of for adequate consideration in the ordinary course after the Latest Balance Sheet date, each of it and First Community Bank have good and merchantable title to all material assets reflected on the Latest Balance Sheet or acquired thereafter, free of all restrictions and encumbrances except for (A)encumbrances that secure debt properly reflected on the Latest Balance Sheet or which secure deposits of public funds; (B)liens for taxes accrued but not yet payable; (C)liens arising as a matter of law in the ordinary course with respect to obligations incurred after the Latest Balance Sheet date that are not delinquent or are being contested in good faith; (D)such imperfections of title and encumbrances as do not materially detract from the value or materially interfere with the present use or merchantability of any such asset; and (E)capital leases and leases, if any, to third parties for fair and adequate consideration.It and First Community Bank each owns, or has valid leasehold interests in, all material assets used in its business. (ii)Except for financing leases in which it or First Community Bank is lessor, (A)each lease of any real property or any material personal property to which it or First Community Bank is a party is valid and in full force and effect in accordance with its terms in all material respects; (B)all rents and other amounts due thereunder have been paid; (C)there exists no default, or event which with the giving of notice, the lapse of time or both would become a default, thereunder; and (D)the Merger will not constitute a default or a cause for termination or modification of any such lease. (iii)Each of it and First Community Bank has no obligation to sell or otherwise dispose of any substantial part of its assets or to sell or dispose of any of its assets except in the ordinary course consistent with past practices. (h)Legal Proceedings and Compliance with Laws.(i)There are no claims, actions, suits, proceedings, arbitrations or investigations (“Actions”) pending or threatened, nor does it or First Community Bank have knowledge of a basis for any Action, in any court or before any governmental body or arbitration panel or otherwise, against it or First Community Bank; (ii)each of it and First Community Bank has complied with and is not in default in any material respect under, and has not been charged or threatened with or come under investigation concerning any material violation of, any Law; and (iii)there are no material uncured violations, or violations with respect to which material refunds or restitution may be required, cited in any report to it or First Community Bank as a result of examination by any regulatory authority, nor is it subject to any written agreement, memorandum or order with or by any regulatory authority. 7 Table of Contents (i)Benefit Plans. (i)The Confidential Exceptions Schedule lists all (A)pension, retirement, profit sharing, deferred compensation, stock option, stock ownership, severance pay, vacation, bonus, and incentive plans or arrangements, (B)medical, vision, dental or other health plans, policies or arrangements, (C)life, health or disability plans, policies or arrangements, (D)employment, retention or severance contracts or arrangements and (E)fringe benefits or perquisites, provided or which may be provided by it or First Community Bank, to any present or past employee, director or the spouse or beneficiaries thereof (collectively, the “Benefits”).True and complete copies of all Benefit documents and written agreements established or maintained and currently in force during the preceding five years, together with copies of any tax determination letters, trust agreements, summary plan descriptions, insurance contracts, investment management agreements established or maintained during the preceding five years and the three most recent annual reports on form series 5500 with respect to any plan or arrangement have been made available to First Guaranty. (ii)Except for the plans identified as such on the Confidential Exceptions Schedule (the “Benefit Plans”), each of it and First Community Bank has not at any time sponsored, maintained or contributed to any employee benefit plan that is subject to the Employee Retirement Income Security Act of 1974 (“ERISA”), in which any employee is or was a participant.All contributions required by it and First Community Bank have been made, all insurance premiums required have been paid and each Benefit Plan has been maintained and administered in compliance with its terms and all applicable laws.No transaction has occurred that could result in the imposition of a tax or penalty under the Internal Revenue Code (the “Code”) or ERISA; there is no matter relating to any such Benefit Plan pending or threatened, nor, to its and First Community Bank’s knowledge, are there any circumstances that could lead to (other than routine filings such as qualification determination filings) proceedings before, or administrative actions by, any governmental agency; there are no Actions pending or threatened (including, without limitation, breach of fiduciary duty actions, but excluding routine uncontested claims for benefits) against any such Benefit Plan or its assets.Each of it and First Community Bank has complied with the reporting and disclosure requirements of ERISA and the Code.No Benefit Plan is a multi-employer plan within the meaning of ERISA.A favorable determination or opinion letter has been issued by the IRS with respect to each Plan intended to be qualified under Code Section 401(a), the IRS has taken no action to revoke any such letter and nothing has occurred which would cause the loss of such qualification.Each of it and First Community Bank has not sponsored, maintained or made contributions to any arrangement subject to ERISA Title IV or to Code Section 412 or providing for post-retirement medical benefits.Each deferred compensation plan complies with ERISA Section 409A. (iii)All group health plans of it and First Community Bank to which Code Section 4980B(f) or ERISA Section 601 applies are in full compliance with the continuation coverage requirements of Code Section 4980B(f) and ERISA Section 601, and any prior violations of such Sections have been cured. 8 Table of Contents (iv)The Mergers will not (A) result in the imposition of any obligation or liability on Seller, First Community Bank or First Guaranty pursuant to ERISA Section 280(G), or (B) result in a prohibited transaction as such term is used in Code Section 4975 or ERISA Section 406. (j)Insurance.Each of it and First Community Bank maintains in force insurance policies and bonds in such amounts and against such liabilities and hazards as are customary for institutions of its size and type.Each of it and First Community Bank is not now liable, nor will it or First Guaranty or any of its Subsidiaries become liable, for any material retroactive premium adjustment.All policies are in full force and effect, and neither it nor First Community Bank has received any notice of a material premium increase or cancellation with respect to any of its or First Community Bank’s insurance policies or bonds now in effect.Within the last three years, neither it nor First Community Bank has been refused any insurance sought or has reason to believe that its existing insurance coverage cannot be renewed upon terms as favorable as those presently in effect. (k)Commitments.Except as set forth on the Confidential Exceptions Schedule: (i)neither it nor First Community Bank is a party to any (A)collective bargaining agreement; (B)agreement, contract or commitment (“Commitment”) with any employee not terminable at will without penalty by it or First Community Bank; (C)obligation of guaranty or indemnification except, if entered into in the ordinary course with respect to customers, letters of credit, guaranties of endorsements and guaranties of signatures and except for provisions of applicable law or provisions of its and First Community Bank’s articles of incorporation and by-laws relating to indemnification of directors and officers, as to which there is no pending or threatened claim; (D)Commitment which will or may reasonably be expected to have a Material Adverse Effect; or (E)Commitment limiting its or First Community Bank’s freedom to engage in any line of business or to compete with any person with respect to an activity permitted to it and First Community Bank by applicable law. (ii)The Confidential Exceptions Schedule lists each material Commitment (except usual and customary instruments entered into in the ordinary course with respect to loans, lines of credit, letters of credit, depositor agreements, certificates of deposit and similar banking activities, and routine maintenance agreements) to which it or First Community Bank is a party (the “Material Contracts”).Neither it nor First Community Bank has in any material respect breached, nor is there any pending or threatened claim that it or First Community Bank has breached, any of the terms of any of its Material Contracts. (l)Authorizations.Each of it and First Community Bank has all licenses, franchises, permits and other authorizations (“Authorizations”) necessary for the continued conduct of its and First Community Bank’s business without interference or interruption. First Community Bank’s deposits are insured by the FDIC to the extent provided by law, and there are no pending or threatened Actions to revoke or modify that insurance or for relief under 12 U.S.C. §1818. 9 Table of Contents (m)Corporate Documents.It has delivered to First Guaranty copies of its and First Community Bank’s articles of incorporation and by-laws and has made available all of its and First Community Bank’s corporate minutes.All of the foregoing and all of its stock transfer records are current, complete and correct in all material respects. (n)Certain Transactions.No past or present director, executive officer or five percent shareholder of it or First Community Bank has, since January 1, 2000, engaged in any transaction or series of transactions which, if it or First Community Bank had been subject to Section 14(a) of the Securities Exchange Act of 1934 (the “34 Act”) at all times since that date, would be required to be disclosed pursuant to Item 404 of Regulation S-K of the Securities and Exchange Commission (“SEC”). (o)Environmental Matters. (i)Each of it and First Community Bank has obtained all material required Authorizations under any applicable Environmental Requirement (as hereinafter defined) in connection with the operation of its businesses and ownership of its properties (collectively, the “Properties”), including without limitation properties acquired by foreclosure or in settlement of loans (but not including properties in which First Community Bank has an interest only as mortgagee or other type of security interest, so long as First Community Bank is not an operator of such properties under applicable Environmental Requirements); and is in compliance in all material respects with all terms of such Authorizations and with all applicable Environmental Requirements.There are no past or present circumstances related in any manner to it or First Community Bank or to the Properties that did or would, in any material respect, violate or prevent compliance with any Environmental Requirement, or give rise to any material Environmental Liability, as hereinafter defined.There is no Action pending or threatened by any person against it or First Community Bank, or any prior owner of any of the Properties and relating to the Properties, relating in any way to any Environmental Requirement or seeking to impose any Environmental Liability.Neither it nor First Community Bank is subject to any material Environmental Liability not adequately reserved against on the Latest Balance Sheet. (ii)“Environmental Requirement” means all Laws applicable to Seller, First Community Bank or the Properties relating to the protection of human health or the environment.“Environmental Liability” means any liability or obligation (of any kind whatsoever, whether absolute or contingent, accrued or unaccrued, known or unknown) arising under any Environmental Requirement relating to, or to the release or threatened release into the environment, of any hazardous materials, pollutant, mold contaminant, chemical, or industrial, toxic or hazardous substance or waste. 10 Table of Contents (p)Commitment Letters.Each of its directors has executed and delivered to First Guaranty a Commitment Letter in the form of Exhibit C. (q)Compliance With Certain Laws.Since December 31, 2002, it and First Community Bank each has complied in all material respects with (i)the Community Reinvestment Act (“CRA”) and the rules and regulations thereunder and each currently has a CRA rating of not less than “satisfactory”, (ii)the Patriot Act and (iii)the Bank Secrecy Act, and, since December 31, 2002, it and the Bank each has received no material criticism from regulators with respect to discriminatory lending practices or compliance with laws. 3.3Material Adverse Effect.As used in this Agreement the term “Material Adverse Effect” shall mean an event, change, violation, circumstance or effect (“Effect”), individually or when taken together with all other such Effects, that is or is reasonably likely to (i)be materially adverse to the financial condition, assets, capitalization, management, business, prospects or results of operations of such party and its subsidiaries, taken as a whole, or (ii)materially impair the authority or ability of such party to perform its obligations under this Agreement or to consummate the Mergers; provided however that, in no event shall any of the following, alone or in combination, be taken into account in determining whether there has been or will be, a Material Adverse Effect with respect to any party:(i)any direct Effects of compliance with the terms and conditions of this Agreement on the operating performance of such party, including expenses incurred by such party in consummating the transactions contemplated by this Agreement, (ii)any Effect resulting from the announcement or pendency of the Mergers, (iii)any Effect resulting from actions or omissions of a party taken with the prior informed written consent of the other party in contemplation of the transactions contemplated hereby, or (iv)any Effect resulting from changes in prevailing interest rates, general economic conditions, banking laws and regulations or other laws and their published interpretations applicable to financial institutions and their holding companies, or other changes affecting the banking industry, either generally or in Southeast Louisiana, or the United States or Louisiana economies generally (which changes in each case do not disproportionately affect such entity in any material respect). 3.4Bank Merger.As of the Effective Time, (i) FirstCommunity Bank will have full corporate power and authority to execute and deliver the Bank Merger Agreement substantially in the form attached as Exhibit D, providing for the merger of First Community Bank with and into First Guaranty Bank (the “Bank Merger”) and to consummate the transactions contemplated thereby; (ii)First Community Holding Company, as the sole shareholder of First Community Bank, and the board of directors of First Community Bank will each have duly and validly authorized the execution and delivery by First Community Bank of the Bank Merger Agreement and the consummation of the transactions contemplated thereby, and such authorization shall not have been rescinded or modified; and (iii)no other corporate proceedings on the part of First Community Bank will be necessary for First Community Bank to execute and deliver the Bank Merger Agreement and to consummate the transactions contemplated thereby. 3.5Additional First Guaranty Representations and Warranties.First Guaranty represents and warrants to Seller that: 11 Table of Contents (a)First Guaranty Acquisition Corporation. (i)As of the Closing Date, First Guaranty Acquisition Corporation (the “Interim Corporation”) will be a corporation duly organized and validly existing under the LBCL, and in good standing under all laws, rules and regulations applicable to corporations located in the State of Louisiana, and will have all requisite corporate power and authority to carry on its business as then being conducted, to own, lease and operate its properties and assets, as then owned, leased or operated, and to enter into and carry out its obligations under this Agreement.The nature of the business of the Interim Corporation will not require it to be qualified to do business in any jurisdiction other than the State of Louisiana. (ii)As of the Closing Date, the Interim Corporation will have full corporate power and authority to execute and deliver this Agreement and the Merger Agreement and to consummate the transactions contemplated hereby and thereby.As of the Closing Date, the execution and delivery of this Agreement and the Merger Agreement and the consummation of the transactions contemplated hereby and thereby will have been duly and validly approved by the board of directors of the Interim Corporation, and the Merger will have been approved by First Guaranty, as the sole shareholder of the Interim Corporation.No other corporate proceedings on the part of the Interim Corporation will be necessary for the Interim Corporation to execute this Agreement or the Merger Agreement and to consummate the transactions contemplated hereby and thereby. (b)Completion of Transaction.First Guaranty has no knowledge of any fact or circumstances, including any need to raise capital, relating to or affecting First Guaranty or any of its subsidiaries that it reasonably believes would prevent First Guaranty from fulfilling its obligations under this Agreement and completing the transactions contemplated hereby or that would, without the incurrence of undue expense or time, prevent First Guaranty from obtaining all necessary regulatory approvals of the transaction contemplated by this Agreement. ARTICLE 4 COVENANTS The parties covenant and agree as follows: 4.1Cooperation and Best Efforts.Each party will cooperate with the other and use its best efforts to satisfy all requirements of law for, and all conditions herein to, the consummation of the Mergers, and to effect the Mergers at the earliest practicable date. 4.2Proxy Statements.Seller will promptly prepare its proxy statement (the “Proxy Statement”) submitting this Agreement to Seller’s shareholders for approval as soon as practicable; provided that the form and content of the Proxy Statement shall be reasonably acceptable to First Guaranty. 4.3Press Releases.Each party will cooperate with the other in the preparation of any press releases relating to this Agreement.Without the prior consent of the other party’s chief executive officer or his designee, it will not issue any press release or other written statement for general circulation relating to the Mergers, except as may otherwise be required by law. 12 Table of Contents 4.4Investigations.Seller will provide First Guaranty and its authorized representatives reasonable access during all reasonable times to its and First Community Bank’s premises, properties, books and records, and furnish such information respecting its and First Community Bank’s business as First Guaranty may from time to time reasonably request, except as restricted by Law.If this Agreement is terminated for any reason, First Guaranty will return without retaining copies thereof (except for one copy for use in defending itself in any dispute between it and Seller), all non-public materials obtained pursuant hereto and will destroy all work papers derived therefrom or prepared based on such information (except for one copy for use as stated above).For two years following such termination, First Guaranty will keep such information confidential, except as may be required by law, and not use it in connection with its business and shall cause its employees, agents and representatives to do the same, in each case unless such information has become publicly available through no fault of First Guaranty. 4.5Preservation of Business.Seller will use its best efforts to preserve the possession and control of all of its and First Community Bank’s assets (other than those consumed or disposed of for value in the ordinary course), and the goodwill of customers and others having business relations with them, and will do nothing knowingly to impair their ability to keep and preserve their business as it exists on the date hereof. 4.6Conduct of Business.Seller will, and will cause First Community Bank to, conduct its business only in the ordinary course consistent with past practices.In addition, except as otherwise provided herein, neither Seller nor First Community Bank will, whether or not in the ordinary course, without the prior consent of First Guaranty’s chief executive officer or his designee: (a)cause or permit a breach of any of its covenants or cause or permit any representation or warranty of it to become untrue, as if each such representation and warranty were continuously made from the date hereof; (b)reclassify, acquire, issue (except upon the exercise of options outstanding on the date of this Agreement) or sell any additional shares of or any securities, options or obligations exercisable for, convertible into or exchangeable for, its capital stock, or declare, pay, or make any dividend or distribution on its capital stock, except for dividends from First Community Bank to Seller necessary to enable Seller to service the debt under the indenture (the “Indenture”) related to its floating rate junior subordinated debt securities due 2036 (the “Trust Preferred Securities”) or to pay the costs associated with the transactions contemplated by this Agreement; (c)amend its articles of incorporation or by-laws, or adopt or amend any resolution or agreement concerning indemnification of its directors or officers except such resolutions as may be necessary to implement provisions of its articles of incorporation or by-laws currently in effect in response to a claim for indemnification made pursuant thereto, or fail to maintain its books and records in the usual manner on a basis consistent with that heretofore employed; 13 Table of Contents (d)place or suffer to exist on any of its assets or properties any mortgage, pledge, lien, charge or other encumbrance, except those of the character described in Section3.2(g)(i), or cancel any material indebtedness to it or any material claims which it may have had, or waive any right of substantial value or discharge or satisfy any material noncurrent liability; (e)enter into any new line of business or merge or consolidate with another entity, or sell or otherwise dispose of a substantial part of its assets, or sell or dispose of any of its assets other than sales (i)in the ordinary course of business of investment securities having not more than $1,000,000 in market value or that have matured or have been called in accordance with their terms, (ii)of Credits for not less than book value, or (iii)of any asset held as other real estate or other foreclosed assets for an amount not less than 95% of the greater of its book value at the Latest Balance Sheet date or its fair market value on the date of its sale; (f)violate in any material respect any Law; (g)fail to pay, or to make adequate provision in all material respects for the payment of, all taxes, interest payments and penalties due and payable (and/or accruable for all periods or portions of periods up to the Effective Date) to any taxing authority, except those being contested in good faith by appropriate proceedings and for which sufficient reserves have been established; (h)acquire investment securities having an aggregate market value greater than $1,000,000 or that are less than investment grade; (i)charge off (except as may otherwise be required by law or by regulatory authorities or by GAAP consistently applied) any Credit, or make or enter into any commitments to make any Credit which in either case (i)varies materially from its written credit policies, copies of which have been made available to First Guaranty, or (ii)exceeds $500,000 in the case of new credits or $1,000,000 in the case of a renewal of a Credit; (j)issue or deliver any Seller Stock certificate to replace any certificate claimed to be lost, destroyed or stolen without requiring an indemnity agreement and, if reasonably required by First Guaranty, a bond from a solvent insurance company in favor of First Guaranty and Seller and their respective transfer agents against any loss resulting from the issuance or delivery of such replacement certificate; (k)reduce its reserve for loan losses below the amount recorded on its Financial Statements at June 30, 2007; (l)increase the salary of any of its employees, increase fees to any of its directors, or pay any bonus to any of its employees or directors, or enter into any transaction other than normal banking transactions with any director, officer or affiliate, except for (i)annual increases in the salary of First Community Bank employees in the ordinary course consistent with past practices of not more than 6% and (ii)accruals and payment obligations of First Community Bank pursuant to the SERP and (iii)the Retention Bonuses and the Annual Bonuses; or 14 Table of Contents (m)commit to do any of the foregoing. 4.7Additional Information.Seller will provide First Guaranty (a)with prompt notice of any circumstance that has had or is reasonably likely to have a Material Adverse Effect, (b)as soon as available, true, correct and complete copies of any financial statements and other documents of the type referred to in Section 3.2(b) and (c) promptly upon its dissemination, any report sent to its shareholders. 4.8Seller Shareholder Approval.Seller’s board of directors will submit this Agreement to its shareholders in connection with their vote to approve it in accordance with the LBCL at a meeting duly called and convened for that purpose as soon as practicable after all regulatory filings have been made. 4.9Commitment Letters.Seller will use its best efforts to obtain by the Closing Date, from each of its directors, a Commitment Letter in the form of Exhibit C. 4.10Prohibited Negotiations. (a)From the date hereof until the earlier of the Effective Date or the termination of this Agreement, neither Seller nor any of its Subsidiaries or affiliates, nor any of the officers and directors of it or its Subsidiaries or affiliates shall, and it shall cause its and its subs’ and affiliates’ employees, agents and representatives (including any investment banker, attorney or accountant retained by it or any of its subs) not to, directly or indirectly, (i)initiate, solicit, encourage or knowingly facilitate any inquiries or the making of, (ii)have any discussion with or provide any confidential information or data to any person relating to, or engage in any negotiations concerning, or knowingly facilitate any effort or attempt to make or implement an, (iii)approve or recommend, or propose publicly to approve or recommend, any or (iv)approve or recommend, or propose to approve or recommend, or execute or enter into any letter of intent, agreement in principle, merger agreement, acquisition agreement, option agreement or other similar agreement or propose publicly or agree to do any of the foregoing related to any, Acquisition Proposal (as hereafter defined). (b)Seller will, and will cause its officers, directors and representatives to, immediately cease and cause to be terminated any activities, discussions or negotiations existing as of the date hereof with any parties conducted heretofore with respect to any Acquisition Proposal, informing them that the board of directors no longer seeks the making of any Acquisition Proposals. (c)Seller will use its best efforts to promptly inform its directors, officers, key employees, agents and representatives of the obligations undertaken in this Section. (d)Notwithstanding the foregoing provisions above, if any person after the date hereof submits to Seller’s board of directors an unsolicited, bona fide, written Acquisition Proposal, and Seller’s Board reasonably determines in good faith, after receipt of advice from outside legal counsel, that the failure to engage in discussions with such person concerning such Acquisition Proposal would likely cause the board of directors to breach its fiduciary duties, and after consultation with a recognized financial advisor, then, in such case, (i)Seller may (A)furnish information about it to such person under protection of an appropriate confidentiality agreement containing customary limitations on the use and disclosure of all non-public written or oral information furnished to such person, provided that Seller must contemporaneously furnish to First Guaranty all such information furnished to such person (if not previously provided to First Guaranty) and (B)negotiate and participate in discussions and negotiations with such person; and (ii)if the board of directors determines that such an Acquisition Proposal is a Superior Proposal (defined below), it may (subject to the provisions of this Section) withdraw or adversely modify its approval or recommendation of the Mergers and recommend such Superior Proposal or (B)terminate this Agreement, in each case, (i)at any time after five Business Days after First Guaranty’s receipt of written notice (a “Notice of Superior Proposal”) advising it that Seller’s board of directors has received a Superior Proposal, identifying the person submitting it, specifying its material terms and conditions and enclosing a copy of the Acquisition Proposal, and (ii)subject to First Guaranty’s Right of First Refusal (“RFR,” defined below).If First Guaranty does not exercise the RFR in accordance with the terms of this Agreement, Seller shall provide First Guaranty with a final written notice of acceptance before accepting any Superior Proposal. 15 Table of Contents (e)First Guaranty shall have the right for five Business Days after receipt of Notice of Superior Proposal to submit an Acquisition Proposal on terms not less favorable to Seller than the terms of the Superior Proposal, which right of First Guaranty shall be paramount to the rights of the person submitting the Superior Proposal.If First Guaranty fails to exercise such RFR within the time herein specified, Seller shall be at liberty to accept the Superior Proposal. (f)“Acquisition Proposal” means any proposal or offer with respect to any of the following (other than the transactions contemplated hereunder) involving Seller or any of its subsidiaries: (i)any merger, consolidation, share exchange, business combination or other similar transaction; (ii)any sale, lease, exchange, mortgage, pledge, transfer or other disposition of 20% or more of its consolidated assets in a single transaction or series of transactions; (iii)any tender offer or exchange offer for 20% or more of the outstanding shares of its capital stock or the filing of a registration statement under the Securities Act in connection therewith; or (iv)any public announcement to engage in any of the foregoing. (g)“Superior Proposal” means any unsolicited, bona fide, written Acquisition Proposal for consideration consisting of cash (not subject to a financing contingency) and/or securities, and otherwise on terms which Seller’s board of directors determines (based on the written advice of a financial advisor of nationally recognized reputation) are more favorable to Seller’s shareholders from a financial point of view than the Merger after giving effect to the RFR.An Acquisition Proposal shall be “bona fide” if the board of directors of Seller reasonably determines that the person submitting such Acquisition Proposal is reasonably certain to consummate such Acquisition Proposal on the terms proposed. 16 Table of Contents 4.11Further Cooperation.Seller will cooperate with First Guaranty in connection with planning for the efficient and orderly combination of the parties and the operation of First Guaranty and First Community Bank after the Mergers, provided that this covenant shall not require any action that, in the reasonable opinion of Seller’s chief executive officer or his designee, would not be in the best interest of Seller or First Community Bank if the Merger were not consummated. 4.12Regulatory Filings.First Guaranty will promptly prepare and file (not later than 45 days following the date of this Agreement) all regulatory filings required to be made with respect to the Mergers. 4.13Directors’ and Officers’ Insurance and Indemnification. (a)First Community shall be permitted to obtain directors’ and officers’ liability insurance coverage for act or omissions occurring prior to the Effective Time by purchasing an extension of the claims reporting period for the policy providing such coverage for a period of six (6) years following the Effective Date or such shorter period as First Community shall determine; provided, however, that the cost of extending any such policy shall not exceed $50,000. (b)For a period of three (3) years after the Closing Date, First Guaranty will indemnify, defend and hold harmless each person who is or was an officer or director of Seller or First Community Bank (an “Indemnified Person”) from and against any and all acts or omissions occurring on or prior to the Closing Date and based upon or arising from his or her capacity as an officer or director of Seller or First Community Bank, to the same extent such persons are indemnified and held harmless under the respective articles of incorporation and bylaws of Seller and First Community Bank in the form in effect at the date of this Agreement.In the event any claim or claims are asserted or made within such three-year period, all rights to indemnification in respect of any such claim or claims shall continue until disposition of any and all such claims.Any determination required to be made with respect to whether any of the foregoing Indemnified Persons is entitled to indemnification as set forth above shall be made by independent legal counsel selected mutually by such person and First Guaranty.All limitations of liability existing in favor of the Indemnified Persons under law or as set forth in the articles of incorporation or bylaws of Seller or First Guaranty Bank as of the date of this Agreement and arising out of matters existing or occurring on or prior to the Closing Date shall survive this Agreement and consummation of the Merger.The rights to exculpation, indemnification and advancement of expenses granted herein are contractual rights and shall survive this Agreement and consummation of the Merger.Notwithstanding the forgoing, the rights to indemnification granted herein shall be valid only to the extent that they are consistent with applicable laws and regulations, including, but not limited to 12 U.S.C. §1828(k) and regulations promulgated thereunder from time to time by applicable federal banking agencies. 17 Table of Contents (c)Any person wishing to claim indemnification under this Section, upon learning of any claim, shall promptly notify First Guaranty thereof.First Guaranty shall have the right to assume the defense thereof and, if it does so, shall not be liable for any expenses subsequently incurred by such person in connection with the defense thereof, except that if First Guaranty does not assume such defense, or counsel for the person advises in writing that there are material substantive issues that raise conflicts of interest between First Guaranty and the person, the person may retain counsel satisfactory to him, and First Guaranty shall pay all reasonable fees and expenses of such counsel, provided, that (i)First Guaranty shall be obligated to pay for only one counsel for all indemnified persons whose interests are aligned in any jurisdiction named in any one claim arising from the same set of operative facts, (ii)the indemnified persons will cooperate (to the extent reasonably appropriate under the circumstances) in the defense of any such claim, and (iii)First Guaranty shall not be liable for any settlement effected without its prior written consent, which consent will not be unreasonably withheld. (d)The provisions of this Section are intended to be for the benefit of, and shall be enforceable by, persons entitled to indemnification hereunder or his or her heirs and personal representatives. 4.14Employee Matters. (a)First Guaranty agrees that immediately following the Effective Time, employees of Seller or First Community Bank who become employees of First Guaranty or any of its Subsidiaries(the “Continuing Employees”) will be provided with benefits under employee benefit plans of First Guaranty or any of its Subsidiaries (other than stock options or other plans involving the issuance of securities of First Guaranty) which in the aggregate are substantially comparable to those currently provided by First Guaranty to its similarly situated employees, as in effect from time to time.First Guaranty will cause each of its or its subs’ employee benefit plans in which Continuing Employees as of the Effective Time are eligible to participate to take into account for purposes of eligibility and vesting thereunder the service of such employees with Seller or First Community Bank as if such service were with First Guaranty or any sub of First Guaranty, to the same extent that such service was credited under a comparable plan of Seller or First Community Bank.In addition, First Guaranty agrees to amend its 401(k) plan to the extent necessary to enable each Continuing Employee who meets the applicable age and service requirements as of the Effective Time (after taking into account the service credits in the immediately preceding sentence) to participate in the 401(k) plan of First Guaranty upon the Effective Time, as of the first payroll periodafter such Continuing Employee ceases to contribute to the SIMPLE plan. (b)If a Continuing Employee becomes eligible to participate in a health, hospitalization or disability plan of First Guaranty or any of its subs, First Guaranty shall cause each such plan to (i)waive any preexisting condition limitations to the extent such conditions are covered under the applicable medical, health, dental or disability plans of First Guaranty or any of its Subsidiaries and were covered under the applicable medical, health, dental or disability plans of Seller or First Community Bank,unless such employee had not yet satisfied any similar limitation or requirement under an analogous employee plan of Seller or First Community Bank prior to the Effective Date, (ii)honor under such plans any deductible, co-payment and out-of-pocket expenses incurred by such employee and his covered dependents during the portion of the plan year prior to such participation and (iii)waive any waiting period limitation or evidence of insurability required which would otherwise be applicable to such employee on or after the Effective Date,unless such employee had not yet satisfied any similar limitation or requirement under an analogous employee plan of Seller or First Community Bank prior to the Effective Date. 18 Table of Contents (c)With respect to each employee of Seller or First Community Bank whose employment is terminated by First Guaranty within six months following the Effective Date of the Merger without cause, such employee shall be paid a severance payment equal to two weeks of the employee’s then current base salary for each full year of employment by Seller or First Community Bank, not to exceed a maximum of eight (8) weeks.This provision shall not apply to Carl R. Schneider. 4.15Designated Director.First Guaranty shall take all actions necessary to cause Carl R. Schneider to be elected or appointed to First Guaranty Bank’s board of directors effective upon consummation of the Bank Merger. 4.16Joinder by First Guaranty Acquisition Corporation; First Community Bank.First Guaranty shall cause the Interim Corporation to enter into the Merger Agreement attached as Exhibit A to this Agreement and to perform its obligations thereunder.On or prior to the Closing Date, subject to consummation of the Merger, Seller shall cause First Community Bank to enter into the Bank Merger Agreement attached as Exhibit D. 4.17Employment and Non-Competition Agreements.Concurrently with the execution of this Agreement, First Guaranty Bank has entered into Employment Agreements and Confidentiality and Non-Competition Agreements with Reggie Harper and Cordell White. ARTICLE 5 CONDITIONS OF CLOSING 5.1Conditions of All Parties.The parties’ obligations to effect the Merger are subject to the following conditions: (a)Approvals.(i)Seller’s shareholders shall have duly approved this Agreement and (ii)all statutory requirements for the Mergers shall have been fulfilled, including the passage of any waiting period, and all appropriate governmental authorizations, including the authorizations of the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation and the Louisiana Office of Financial Institutions. (b)No Restraining Action.No proceeding shall have been threatened or instituted before a court or other governmental body to restrain or prohibit the Mergers or to obtain damages or other relief in connection with the execution of this Agreement or the Mergers; and no governmental body shall have given notice to any party that the Mergers would violate any law or that it intends to begin proceedings to restrain consummation of the Mergers. 19 Table of Contents (c)Representations, Warranties and Covenants.Each of the other party’s representations and warranties set forth in this Agreement shall have been accurate on the date hereof, shall have remained accurate from and after such date and shall be accurate on the Closing Date, with the same effect as though made at such date, except for such as have not resulted in or would not be reasonably likely to result in a Material Adverse Effect with respect to such party, and except to the extent that the representation or warranty is as of a specific date and except to the extent of changes permitted by the terms hereof, and the other party shall have performed in all material respects all obligations required to be performed by it at or before the Closing.In addition, each party shall have delivered to the other a certificate dated as of the Closing Date and signed by its chief executive officer and chief financial officer that, except as specified therein, they do not know, and have no reasonable grounds to know, of any material inaccuracy or breach of any representation, warranty or covenant made by it herein.The representations and warranties shall not, however, survive the Closing Date and no party or any of its directors, officers or employees shall retain any liability except for fraud or false or misleading statements made intentionally, knowingly, or recklessly in connection with such representations and warranties. 5.2Additional Conditions of First Guaranty.First Guaranty’s obligation to effect the Merger is also subject to the following additional conditions: (a)No Material Adverse Effect.There shall not have occurred any Material Adverse Effect from the date of the Latest Balance Sheet to the Closing Date with respect to the Seller. (b)Certain Representations, Warranties and Covenants.Notwithstanding Section 5.1(c), Seller’s representations and warranties in Sections 3.2(a) and 3.4must have been accurate in all respects as of the date of this Agreement and must be accurate in all respects as of the Closing Date as if made on the Closing Date. (c)Opinion of Counsel.First Guaranty shall have received from Hunton &
